Norvad, C. J.
This was a suit upon a promissory note for $25. The defense set up in the answer was a breach of warranty in the sale of a windmill and pump, for which property said note was given as part of the purchase price. The cause was tried to the court below on the pleadings and evidence, which resulted in a judgment for the defendant.
The errors assigned in the petition in error are that the finding and judgment are contrary to the law and the evidence, and that the court erred in overruling plaintiff’s motion for a new trial. The case was submitted to this court upon the transcript and bill of exceptions without any brief or oral argument for either party. In Stabler v. Gund, 35 Neb., 648, it was said: “This court is burdened with business, and counsel bringing cases here for review should file briefs of the points and authorities relied upon for a reversal of the judgment. A case that does not possess sufficient merit to demand the filing of briefs is of too little *307importance to occupy the time of the court in its consideration, and in the future such cases, ordinarily, will be affirmed without an investigation of the questions presented.” We adhere to that decision. It will control this case. The judgment of the district court is therefore
Affirmed.